DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 8 is missing and there are two different versions of claim 9.  It is assumed that the first version is intended to be claim 8.  Therefore, the first instance of claim 9 has been renumbered to claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. 
The claims recite receiving and providing captured audio data.  This limitation of receiving and providing captured audio data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using a human mind but for the recitation of generic computer components.  That is, other than reciting “client device”, “audio device” and “network,” nothing in the claim element precludes the step from practically being performed in the mind of a human with listening and speaking.  For example, but for the “client device”, “audio device” and “network,” in this context of the claim encompasses the user’s mind through thinking, listening, speaking, etc., but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a computer and a graphical processing unit to perform the receiving and providing step.  The computer with a “client device”, “audio device” and a “network,” amounts no more than mere instructions to apply the exception using a generic computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “client device”, “audio device” and “network” to perform the receiving and providing steps amounts to no more than mere instructions to apply the exception using a generic computer.  Mere instructions to apply an exception using a generic computer with generic components cannot provide an inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (hereinafter Meisner) (US 2012/0297383 A1) in view of Ahmed et al. (hereinafter Ahmed) (US 2008/0201751 A1).

As to claim 1, Meisner teaches a method comprising: 
receiving audio data (stream of audio) from a client device (Client 102A, 102B, 102C, or 102N) via a network (Network 104) (Abstract; Fig. 1A); and 
providing the captured audio data to a virtual audio driver (virtual audio driver executing on the host OS 214 of the computing device 201), the virtual audio driver representative of a local audio device (virtualizing Audio Hardware 299 for one or more virtual machines) (Abstract; Fig. 2A, 2B; [0102]; [0107]).
Although one of ordinary skill in the art would understand that Meisner’s stream of audio can be captured through its receiving of audio data streams, Meisner does not explicitly disclose its audio data being captured.  Nonetheless, Ahmed explicitly teaches using a software 300 that is a module or streaming interface for real-time capture of media 301 from a client over a network ([0013]-[0019]; [0061]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to include the feature of Ahmed’s software 300 that is a module or streaming interface for real-time capture of media 301 from a client over a network, to the existing system/method of Meisner.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to be able to format the data audio streams into various formats by encoding/decoding, for example (Ahmed - [0009]; [0120]; [0125]).

As to claim 2, Meisner ([0102]; [0107]; Abstract) in view of Ahmed ([0061]; [0096]) teaches further comprising: processing the captured audio data at a streaming interface prior to providing the captured audio data to the virtual audio driver.

As to claim 3, Ahmed teaches wherein processing the captured audio data comprises at least one of decoding the captured audio data and converting a format of the captured audio data ([0009]; [0120]; [0126]-[0127]).

As to claim 4, Meisner ([0108]) in view of Ahmed ([0086]; [0099]) teaches further comprising: storing, by the virtual audio driver, the captured audio data, at an endpoint buffer of an operating system.

As to claim 5, Meisner ([0108]) in view of Ahmed ([0086]; [0099]) teaches further comprising: providing, by the virtual audio driver, the captured audio data to an operating system.

As to claim 6, Meisner ([0106]-[0108]) in view of Ahmed ([0096]) teaches further comprising: communicating audio data to the network via the virtual audio driver.

As to claim 7, Meisner ([0036]) in view of Ahmed teaches wherein the captured audio data comprises voice chat data ([0205]; [0213]; [0228]; [0231]).

As to claim 8, Meisner teaches a device comprising: 
a network interface (Network Interface 118) to receive audio data from a client device (Client 102A, 102B, 102C, or 102N) via a network (Network 104) (Fig. 1A, 1B); and 
a processor (CPU 121) to provide the captured audio data to a virtual audio driver (virtual audio driver executing on the host OS 214 of the computing device 201), the virtual audio driver representative of a local audio device (virtualizing Audio Hardware 299 for one or more virtual machines) (Abstract; Fig. 2A, 2B; [0102]; [0107]).
Although one of ordinary skill in the art would understand that Meisner’s stream of audio can be captured through its receiving of audio data streams, Meisner does not explicitly disclose its audio data being captured.  Nonetheless, Ahmed explicitly teaches using a software 300 that is a module or streaming interface for real-time capture of media 301 from a client over a network ([0013]-[0019]; [0061]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to include the feature of Ahmed’s software 300 that is a module or streaming interface for real-time capture of media 301 from a client over a network, to the existing system/method of Meisner.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to be able to format the data audio streams into various formats by encoding/decoding, for example (Ahmed - [0009]; [0120]; [0125]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 8.  In addition, Mesiner teaches having a virtual machine associated with the audio data (Abstract; [0003]-[0012]).  

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199